Ostrander, J.
(concurring). I do not feel at all certain that the entire record of the board of supervisors, taken in connection with the certificate of the clerk of the board, may not show a sufficient compliance with the statute, and I think this case and Post v. Harris, 95 Mich. 323, are to be distinguished. However, the finding recites certain things which do appear, with a conclusion of fact, and appellant has not excepted thereto nor asked to have the finding corrected. I concur, therefore, in affirming the judgment.
Moore, J., concurred with Ostrander, J.